ON MOTION FOR REHEARING — ADDITIONAL OPINION.
The original opinion herein, wherein it remands the cause for retrial, is modified; and, the judgment having been reversed upon appellant-respondent's appeal, this cause is remanded to the Circuit Court with directions to that court to enter judgment for the plaintiff and against the defendant as prayed in plaintiff's petition and for the sum of $3466 and costs, $3000 of which shall bear interest at the rate of six percent. pet annum from February 1, 1937 (the date on which the original opinion herein was handed down), until the entry of such judgment by the Circuit Court be made and thereafter until such judgment be paid.
We have all of the facts in the record. A new trial is unnecessary. All concur.